Citation Nr: 0947105	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-05 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for major 
depressive disorder.  

2.  Entitlement to service connection for left knee 
arthritis.  

3.  Entitlement to service connection for a left hip 
disability, to include as secondary to a service-connected 
left knee disability.

4.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to a service-connected 
left knee disability.

5.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and F.J.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 

A hearing was held before the undersigned in August 2009, and 
a transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking an increased rating for major 
depressive disorder, as well as entitlement to service 
connection for left knee arthritis, a left hip disability, a 
low back disability, and a right shoulder disability, to 
include as secondary to the Veteran's service connected left 
knee disability.  

Under 38 U.S.C.A. § 7105(a) (West 2002), an appeal to the 
Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case (SOC) is furnished to the veteran.  In essence, the 
following sequence is required: There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis for the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2009).

The RO denied entitlement to service connection for a low 
back disability in an August 2006 rating decision.  The 
Veteran has argued, and the Board agrees, that the Veteran's 
February 2007 substantive appeal of the other issue before 
the Board constitutes a timely notice of disagreement with 
the August 2006 rating decision.  However, the RO has never 
issued a statement of the case addressing this issue.  

Because the filing of a notice of disagreement initiates 
appellate review, this claim must be remanded for the 
preparation of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995).

Regarding the Veteran's increased rating claim, he has 
alleged that his acquired psychiatric disability has worsened 
since his last VA examination, which was in January 2006.  As 
such, a new examination should be afforded in order to 
determine his current level of impairment.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Regarding the Veteran's claim for entitlement to service 
connection for left knee arthritis, the Board notes that the 
Veteran's claim was denied because no evidence of arthritis 
was found at the most recent VA examination.  However, as 
this examination was in January 2006, nearly four years ago, 
a new examination should be afforded in order to determine 
whether there is current medical evidence of arthritis.  Id.

Regarding the Veteran's claims of entitlement to service 
connection for a left hip disability and a low back 
disability, the Board notes that the January 2006 VA examiner 
determined that these disabilities were not related to the 
Veteran's service- connected left knee disability because 
"there [was] no evidence of a significant weight bearing 
alteration in that both thighs and calves are well developed 
and symmetrical and gait is normal without assistive 
devices."  However, according to the testimony of the 
Veteran and F.T. at his August 2009 hearing, the Veteran 
currently uses a cane to walk and has an unstable gait.  In 
light of these assertions that the Veteran's health has 
worsened over the past four years, the Veteran should be 
afforded a new VA examination to determine whether the 
Veteran has current left hip and low back disabilities and, 
if so, whether it is at least as likely as not (fifty percent 
or greater) that these disabilities were caused or aggravated 
by the Veteran's military service, to include as secondary to 
the Veteran's service connected left knee disability.  

The Veteran is also seeking service connection for a right 
shoulder disability on both a direct and secondary basis.  It 
does not appear that the VA obtained a VA opinion to 
determine whether it is at least as likely as not (fifty 
percent or greater) that the Veteran's service connected left 
knee disability caused or aggravated his right shoulder 
disability (if any).  Therefore, on remand, the Veteran 
should be afforded a VA examination of his right shoulder.  

Finally, the Veteran testified at his August 2009 Board 
hearing that he is receiving disability benefits from the 
Social Security Administration (SSA).  38 U.S.C.A. § 5103A(b) 
places a duty on VA to obtain evidence pertinent to a 
veteran's claims where that evidence is in the possession of 
a Federal agency.  As the SSA records may contain evidence 
pertinent to the nature and extent of the Veteran's 
disabilities, VA should make efforts to obtain those records.  
If the records do not exist, documentation of VA's efforts to 
obtain the records and a negative reply should be associated 
with the claims file.



Accordingly, the case is REMANDED for the following action:

1.  After ensuring that VCAA notice has 
been provided the appellant, issue the 
appellant a statement of the case with 
regard to the August 2006 rating decision 
that denied the appellant's claim for 
entitlement to service connection for a 
low back disability.  The appellant should 
be informed of his appellate rights and of 
the actions necessary to perfect an appeal 
on this issue.  Thereafter, this issue is 
to be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.

2.  VA should make efforts to obtain the 
Veteran's SSA records.  If the records do 
not exist, documentation of VA's efforts 
to obtain the records and a negative reply 
should be associated with the claims file.  
Any negative response should be 
communicated to the Veteran.

3.  The RO should schedule VA examinations 
to determine the nature and extent of the 
Veteran's major depressive disorder, left 
knee disability, left hip disability, low 
back disability, and right shoulder 
disability.  The examiner should note any 
functional impairment caused by the 
Veteran's disabilities, including a full 
description of the effects of his 
disabilities upon his ordinary activities, 
if any.  

The examiner should also render an opinion 
as to whether the Veteran's left hip, low 
back and right shoulder disabilities (if 
any) are related to the Veteran's active 
service or not, including whether any of 
these disabilities was caused or 
aggravated by the Veteran's service- 
connected left knee disability.  If an 
opinion cannot be rendered without 
resorting to speculation, the examiner 
should explain why it would be speculative 
to respond.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

4.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  

If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


